        Case 1:19-cv-00810-RBW Document 157 Filed 03/11/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 ELECTRONIC PRIVACY INFORMATION CENTER,

        Plaintiff,

        v.                                                         Civ. Action No. 19-810 (RBW)

 UNITED STATES DEPARTMENT OF JUSTICE,

        Defendant.



                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated February 1, 2021, Plaintiff Electronic Privacy

Information Center (“EPIC”) and Defendant U.S. Department of Justice (“DOJ”), by and

through undersigned counsel, respectfully submit this Joint Status Report. The Court ordered the

parties to “submit a joint status report on or before March 11, 2021, regarding the status of their

negotiations regarding attorney’s fees and costs.”

       The parties have been negotiating attorney’s fees and costs in this matter. On November

10, 2020, EPIC provided DOJ with a proposal to settle attorney’s fees and costs, and, at DOJ’s

request, provided additional information to DOJ on November 13, 2020. On November 25, 2020,

DOJ provided EPIC with a counter-proposal. On January 7, 2021, EPIC provided DOJ with a

counter-proposal. On February 5, 2021, DOJ provided EPIC with a second counter-proposal. On

February 23, 2021, the parties participated in a settlement conference. On March 5, 2021, EPIC

provided DOJ with its second counter-proposal. On March 8, 2021, DOJ provided EPIC with a

third counter-proposal. On March 10, 2021, EPIC informed DOJ that it could not accept the

DOJ’s third counter-proposal.



                                                 1
        Case 1:19-cv-00810-RBW Document 157 Filed 03/11/21 Page 2 of 2




       Because the parties have been unable to reach a settlement agreement after four months

of negotiation, the parties agree that further negotiation is unlikely to be fruitful. Accordingly,

the parties jointly propose the following briefing schedule for the resolution of attorney’s fees

and costs in this matter:

   •   April 12, 2021 - Plaintiff’s motion & memorandum

   •   May 12, 2021 - Defendant’s opposition

   •   May 26, 2021 - Plaintiff’s reply



 Dated: March 11, 2021                                 Respectfully submitted,


 ALAN BUTLER,                                          BRIAN M. BOYNTON
 EPIC Executive Director                               Acting Assistant Attorney General
 butler@epic.org                                       Civil Division

                                                       ELIZABETH SHAPIRO
 /s/ John Davisson                                     Deputy Director
 JOHN DAVISSON,                                        Federal Programs Branch
 EPIC Senior Counsel

 ELECTRONIC PRIVACY                                By: /s/ Courtney D. Enlow
 INFORMATION CENTER                                   COURTNEY D. ENLOW
 1519 New Hampshire Ave NW                            Trial Attorney
 Washington, D.C. 20036                               United States Department of Justice
 (202) 483-1140 (telephone)                           Civil Division, Federal Programs Branch
 (202) 483-1248 (facsimile)                           1100 L Street, N.W.
                                                      Room 12102
 Attorneys for Plaintiff EPIC                         Washington, D.C. 20005
                                                      (202) 616-8467
                                                      courtney.d.enlow@usdoj.gov

                                                       Counsel for Defendant




                                                  2
